 In the Matterof HARBISON-WALKER REFRACTORIES COMPANYandUNITEDBRIGSAND CLAYWORKERS OFAMERICA (AFL)Case No. R-4151'SECOND SUPPLEMENTAL DECISIONANDORDERDecember 18, 1942On September.15, 1942, the National Labor Relations Board issuedits Decision and Direction of Election in the above-entitled'p'roceeding 1Pursuant to the Direction of Election, an election by secret ballot wasconducted on October 2,1942, under the direction and supervision of theRegional Director for the Fourteenth Region (St. Louis, Missouri):On November 30, 1942, the Board issued a Supplemental Decision andDirection in which the Board directed the Regional Director to openand count three challenged ballots.On December 3, 1942, pursuant tothe Supplemental Decision and Direction, the Regional Director, act-ing pursuant to Article III, Section 10, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, issued and dulyserved upon the parties a Second Supplemental Election Report, set-ting forth that the Regional Director opened the ballots, and thatupon a count of said ballots the results of the election were as follows : .Total number of ballots cast------- -------------------------413Totalnumberof blank ballots------------------------------0Totalnumberof void ballots-------------------------------0Totalnumberofvalid ballotscounted-----------------------413Total number of votes cast for United Brick and Clay Workersof America (AFL) ---------------------------------------- 148Total number of votes cast for United Construction WorkersDivision of District 50, United Mine Workers of America----- 113Total number of votes cast for neither--------------------- 152No objections to the conduct of the ballot or the Election Reportshave been filed by any of the parties.On October 8,11942,-United Brick and _ Clay Workers of America(AFL) and United Construction Workers Division of District 50,148 N. L.R. B. 1398. '46 N. L., R. B., No. 16.105 106DECISIONS OF NATIONAL LABOR RELATIONS BOARDUnited Mine Workers of America, requested that a run-off electionbe conducted.The results of the election show that no collective bar-gaining representative has been selected by a majority of the employeesin the unit heretofore found to be appropriate for collective'bargaining,and that a ,plurality. of the valid ballots were cast for neither .union,Under these circumstances, we shall dismiss the petition ,for investiga-tion and certification of representatives.2ORDERBy virtue of Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Sections 9 and 10, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, the National La-bor Relations Board hereby orders that the petition for an investiga-tion and certification of `representatives' of employees of Harbison-Walker Refractories Company, Vandalia, Missouri, be, and it herebyis,'dismissed."MR. GF.RAiw'D. REiLLY took no`-part'in the consideration of the aboveSecond ,Supplemental Decision and Order.2 SeeMatter of EmilJ.Paidar I Company,a corporation,andUnited. FurnitureWorkersofAmerica,Local 18-BetMatterof Borden Mills, Inc.and'TextileWorkersUnion of America,32N. L. R. B. 1270;Matter of Luders Marine Con-struction Company, and'International Association of Machinists,afhliatedwith the Ameri-can Federation of Labor,32 N. L. R.B. 1268;andMatterof SamBelo and Philip Bela,'d/b/a Belz Upholstered Furniture CoandInternational Woodworkers of America,affiliatedwith the C.1.0., 40 N.L. R. B. 62.